June 30, 2006


Mr. E. John Gorman
Attorney at Law
6363 Woodway, Suite 910
Houston, TX 77057
Mr. James R. Jordan
Shannon Gracey Ratliff & Miller, L.L.P.
500 N. Akard, Suite 2500
Dallas, TX 75201

RE:   Case Number:  04-1139
      Court of Appeals Number:  05-04-00169-CV
      Trial Court Number:  03-11774

Style:      PKG CONTRACTING, INC.
      v.
      CITY OF MESQUITE

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim Hamlin  |
|   |Ms. Lisa Matz   |
|   |Ms. Christina   |
|   |Stone           |